DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al., US Patent Publication 2015/0261301 in view of Mao, US Patent Publication 2006/0287084.
Regarding independent claim 1, Hagiwara et al. teaches a computer-implemented method comprising: 
generating, by sensors of an object (space sensing device 14 of figure 1 as given in paragraph 0040), three-dimensional data describing one or more three-dimensional motions comprising a three-dimensional-human- gesture input (paragraph 0053 recites “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101)” in figure 4 and paragraph 0040 specifies that “The space sensing device 14 can obtain a moving image showing front views and information (depth maps) about the three-dimensional coordinates of each position appearing in the frame images constituting the moving image” where paragraph 0041 describes the item as the trajectory of the hand position); 
generating, by the one or more processors of the object (main unit 16 of figure 1 as given in paragraph 0048) and based at least in part on the three-dimensional data describing the one or more three-dimensional motions, two-dimensional data at least partially describing at least one motion of the one or more three-dimensional motions (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6); and 
identifying, by the one or more computing devices and based at least in part on the two-dimensional data (based on the character recognizer described in paragraph 0056), the three-dimensional-human-gesture input (paragraph 0041 recites “The main unit 16 is configured to recognize a sequence of the three-dimensional position coordinates of the user U's dominant hand”), wherein identifying the three-dimensional-human-gesture input comprises: 
identifying, based at least in part on the two-dimensional data (paragraph 0056 recites “the character recognizer 32 then subtracts, from the projected position coordinates at each time, the projected position coordinates obtained just before the time, and thus obtains vector data indicating a moving direction of the position of the writing body part with which the user U writes characters”) and one or more two-dimensional-movement-recognition models (paragraph 0058 recites “the character template storage unit 40 stores data of the templates schematically shown in FIG. 9 for all characters”), a two-dimensional movement (paragraph 0061 describes the movement and recognition of the movement); and 
identifying, based at least in part on the two-dimensional movement, the three- dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement).  
Although necessary for use in Hagiwara et al., Hagiwara et al. does not specifically teach generating by one or more inertial measurement sensors of an object the data or transmitting, by the one or more processors, the two-dimensional data from the object to one or more computing devices remote from the object. Mao et al. teaches generating by one or more inertial measurement sensors of an object the data (paragraph 0093 details how the processor 601 uses the signals from sensor 632 to capture location and/or orientation of the user and paragraph 0038 describes how motions or three-dimensional movements are detected by the inertial sensors where the tracking sensor is described as an inertial sensor, such as an accelerometer or gyroscope) and transmitting, by the one or more processors, the two-dimensional data from the object to one or more computing devices remote from the object (paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7 to communicate information between them where paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding claim 2, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein generating the two-dimensional data comprises projecting a representation of at least a portion of the data describing the one or more three-dimensional motions onto a two- dimensional plane defined by each dimension of the two-dimensional data (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6).
Regarding claim 3, Hagiwara et al. teaches the computer-implemented method of claim 2, wherein: 
the one or more three-dimensional motions comprise one or more actions by a user (paragraph 0050 recites “The character recognizer 32 sequentially recognizes characters written by the user U based on the three-dimensional coordinates of the user U's dominant hand.”); and 
the method comprises: 
generating, by the one or more computing devices, data describing one or more graphical interfaces comprising one or more elements depicting the representation of the at least a portion of the data describing the one or more three-dimensional motions (paragraph 0050 recites “The character recognizer 32 sequentially recognizes characters written by the user U based on the three-dimensional coordinates of the user U's dominant hand. The converter 34 sequentially converts the characters sequentially recognized by the character recognizer 32 into character strings, including a word or a sentence. The user interface unit 36 displays the user interface image shown in FIG. 2 on the screen of the display device 12. To do this, the user interface unit 36 obtains the character strings generated by the converter 34 and then displays them as the selection candidate images 20.”); and 
communicating, by the one or more computing devices and to a display device, the data describing the one or more graphical interfaces for viewing by the user (paragraph 0050 recites “The user interface unit 36 displays the user interface image shown in FIG. 2 on the screen of the display device 12. To do this, the user interface unit 36 obtains the character strings generated by the converter 34 and then displays them as the selection candidate images 20. The user interface unit 36 also displays the moving image captured by the motion capture unit 30 as a background and displays the position of the user U's dominant hand.”).  
Regarding claim 4, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
the one or more computing devices store data describing a plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0052 recites “The character template storage unit 40 and the cost table storage unit 42 respectively store character templates (see FIG. 9) and a cost table (see FIG. 10)”); 
the data describing the plurality of different predefined, distinct three-dimensional- human-gesture inputs comprises, for each particular three-dimensional-human-gesture input of the plurality of different predefined, distinct three-dimensional-human-gesture inputs, two- dimensional data describing one or more three-dimensional motions associated with the particular three-dimensional-human-gesture input  (paragraph 0046 describes the distinct three-dimensional inputs that are identified and paragraph 0056 recites “the character recognizer 32 then subtracts, from the projected position coordinates at each time, the projected position coordinates obtained just before the time, and thus obtains vector data indicating a moving direction of the position of the writing body part with which the user U writes characters”); and 
identifying the three-dimensional-human-gesture input comprises identifying the three-dimensional-human-gesture input from amongst the plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0046 describes the distinct three-dimensional inputs that are identified) based at least in part on a correspondence (paragraph 0053 describes how the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102) to correspond the 2D and 3D motion depictions) between: 
at least a portion of the two-dimensional data at least partially describing the at least one motion of the one or more three-dimensional motions (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6), and 
at least a portion of the data describing the plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0046 describes the distinct three-dimensional inputs that are identified).  
Regarding claim 5, Hagiwara et al. teaches the computer-implemented method of claim 4, wherein: 
the method comprises identifying, by the one or more computing devices, the object from amongst a plurality of different predefined, distinct objects associated with the plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0047 explains the identification of the distinct body prts from other body parts such as a fingertip and wrist); and 
identifying the three-dimensional-human-gesture input comprises identifying the at least a portion of the data describing the plurality of different predefined, distinct three- dimensional-human-gesture inputs based at least in part on the object (paragraph 0046 explains how the inputs from the object are identified to recognize the writing of paragraph 0047).  
Regarding claim 6, Hagiwara et al. teaches the computer-implemented method of claim 1, comprising, responsive to identifying the three-dimensional-human-gesture input: 
identifying, by the one or more computing devices, one or more functions associated with the three-dimensional-human-gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button); and 
invoking, by the one or more computing devices, the one or more functions (paragraph 0051 explains how the gesture is processed for use as input).  
Regarding claim 8, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein the object comprises one or more camera sensors (paragraph 0040 describes the space sensing device 14 of figure 1 as including camera sensors).  
Regarding claim 9, Mao et al. teaches further the computer-implemented method of claim 1, wherein the object comprises at least one of: one or more ultrasound sensors, or one or more radar sensors (paragraph 0093 describes the use of tracking using acoustic radar with the sensor 632).  
Regarding claim 11, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
the one or more three-dimensional motions comprise one or more actions by a user (paragraph 0041 describes the motions to be gestures, which are user actions); and 
the one or more actions comprise at least one of: 
the user manipulating the object, the user moving the object (paragraph 0041 describes the motions as movements of the user’s dominant hand), the user repositioning the object, or the user tilting the object.  
Regarding claim 12, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein the one or more three-dimensional motions comprise one or more actions by a user wearing an article comprising the object (paragraph 0002 describes the camera of the sensors of space sensing device 14 of paragraph 0040 as being head-worn by the user that is making three-dimensional motions of actions of finger gestures).   
Regarding claim 14, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein identifying the three-dimensional-human-gesture input comprises one or more of: 
utilizing a stroke-recognition algorithm to analyze at least a portion of the two- dimensional data; 
utilizing a character-recognition algorithm to analyze at least a portion of the two- dimensional data (paragraph 0056 recites “the character recognizer 32 then subtracts, from the projected position coordinates at each time, the projected position coordinates obtained just before the time, and thus obtains vector data indicating a moving direction of the position of the writing body part with which the user U writes characters” and paragraph 0058 recites “the character template storage unit 40 stores data of the templates schematically shown in FIG. 9 for all characters”); or 
utilizing a handwriting-recognition algorithm to analyze at least a portion of the two- dimensional data.  
Regarding claim 17, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
identifying the three-dimensional-human-gesture input comprises: 
identifying, by the first computing device, the three-dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the first computing device as described in paragraph 0039), and 
identifying, by the second computing device, the three-dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the second computing device as described in paragraph 0039); and 
the method comprises: 
responsive to the first computing device identifying the three-dimensional- human-gesture input: 
identifying, by the first computing device, one or more functions associated with the first computing device that are associated with the three-dimensional-human-gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
invoking, by the first computing device, the one or more functions associated with the first computing device (paragraph 0051 explains how the gesture is processed for use as input); and 
responsive to the second computing device identifying the three-dimensional- human-gesture input: 7Amendment Dated: September 15, 2020
identifying, by the second computing device, one or more functions associated with the second computing device that are associated with the three-dimensional-human- gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
invoking, by the second computing device, the one or more functions associated with the second computing device (paragraph 0051 explains how the gesture is processed for use as input).
Hagiwara et al. does not teach the method wherein: 
the one or more computing devices comprise a first computing device and a second computing device; 
6 Amendment Dated: September 15, 2020the first computing device and the second computing device are physically distinct from one another;
the first computing device is a different type of computing device from the second computing device;
different computing perform different functions, the one or more functions associated with the first computing device being different from the one or more functions associated with the second computing device.
Mao et al. teaches the computer-implemented method, wherein:
the one or more computing devices comprise a first computing device and a second computing device (paragraph 0103 describes the parallel processing that occurs using two or more processor elements); 
the first computing device and the second computing device are physically distinct from one another (paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements);
the first computing device is a different type of computing device from the second computing device (figure 7 shows different types of processors that are used to perform the given functions as given in paragraph 0103);
different computing perform different functions, the one or more functions associated with the first computing device being different from the one or more functions associated with the second computing device (paragraph 0103 describes the separate processors that perform different functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding claim 18, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
the one or more three-dimensional motions comprise an additional three-dimensional- human-gesture input (paragraphs 0043-0044 describe different gestures that are identified); 
identifying the three-dimensional-human-gesture input comprises identifying, by the first computing device, the three-dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the first computing device as described in paragraph 0039); and 
the method comprises: 
identifying, by the second computing device and based at least in part on the two-dimensional data, the additional three-dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the second computing device as described in paragraph 0039); 
responsive to the first computing device identifying the three-dimensional- human-gesture input: 
identifying, by the first computing device, one or more functions associated with the first computing device that are associated with the three-dimensional-human-gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
invoking, by the first computing device, the one or more functions associated with the first computing device (paragraph 0051 explains how the gesture is processed for use as input); and 
responsive to the second computing device identifying the additional three- dimensional-human-gesture input: 8 Amendment Dated: September 15, 2020 
identifying, by the second computing device, one or more functions associated with the second computing device that are associated with the additional three-dimensional- human-gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
invoking, by the second computing device, the one or more functions associated with the second computing device (paragraph 0051 explains how the gesture is processed for use as input).  
Hagiwara et al. does not teach the method wherein: 
the one or more computing devices comprise a first computing device and a second computing device; 
6 Amendment Dated: September 15, 2020the first computing device and the second computing device are physically distinct from one another;
the first computing device is a different type of computing device from the second computing device.
Mao et al. teaches the computer-implemented method, wherein:
the one or more computing devices comprise a first computing device and a second computing device (paragraph 0103 describes the parallel processing that occurs using two or more processor elements); 
the first computing device and the second computing device are physically distinct from one another (paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements);
the first computing device is a different type of computing device from the second computing device (figure 7 shows different types of processors that are used to perform the given functions as given in paragraph 0103);
different computing perform different functions, the one or more functions associated with the first computing device being different from the one or more functions associated with the second computing device (paragraph 0103 describes the separate processors that perform different functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding independent claim 19, Hagiwara et al. teaches a system comprising: 
a first computing device comprising one or more processors (main unit 16 as described in paragraph 0048), and a memory storing instructions that when executed by the one or more processors cause the first computing device to perform operations (described in paragraph 0048) comprising: 
generating, by sensors (space sensing device 14 of figure 1 as given in paragraph 0040), three-dimensional data describing one or more three-dimensional motions comprising a three-dimensional-human- gesture input (paragraph 0053 recites “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101)” in figure 4 and paragraph 0040 specifies that “The space sensing device 14 can obtain a moving image showing front views and information (depth maps) about the three-dimensional coordinates of each position appearing in the frame images constituting the moving image” where paragraph 0041 describes the item as the trajectory of the hand position); 
generating, based at least in part on the three-dimensional data describing the one or more three-dimensional motions, two-dimensional data at least partially describing at least one motion of the one or more three-dimensional motions (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6); and 
identifying, based at least in part on the two-dimensional data, a three- dimensional-human-gesture input within the one or more three-dimensional motions (paragraph 0041 describes the movement and recognition of the movement).  
Although necessary for use in Hagiwara et al., Hagiwara et al. does not specifically teach generating by one or more inertial measurement sensors of the first computing device the data or transmitting the two-dimensional data from the first computing device to a second computing device remote from the first computing device and the second computing device comprising one or more processors and a memory storing instructions that when executed by the one or more processors of the second computing device cause the second computing device to perform operations. Mao et al. teaches generating by one or more inertial measurement sensors of the first computing device the data (paragraph 0093 details how the processor 601 uses the signals from sensor 632 to capture location and/or orientation of the user and paragraph 0038 describes how motions or three-dimensional movements are detected by the inertial sensors where the tracking sensor is described as an inertial sensor, such as an accelerometer or gyroscope) and transmitting the two-dimensional data from the first computing device to a second computing device remote from the first computing device (paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7 to communicate information between them where paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements) and the second computing device comprising one or more processors and a memory storing instructions that when executed by the one or more processors of the second computing device cause the second computing device to perform different operations (paragraph 0103 describes the parallel processing that occurs using two or more processor elements and paragraph 0103 also describes the separate processors used that perform different functions that are shown in figure 7 to be physically distinct processor elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding independent claim 20, Hagiwara et al. teaches one or more non-transitory computer-readable media comprising instructions that when executed by a first computing device (main unit 16 of figure 1 as given in paragraph 0048) cause the first computing device to perform operations (described in paragraph 0048) comprising:
generating, by sensors of the first computing device (space sensing device 14 of figure 1 as given in paragraph 0040), three-dimensional data describing one or more three-dimensional motions comprising a three-dimensional-human- gesture input (paragraph 0053 recites “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101)” in figure 4 and paragraph 0040 specifies that “The space sensing device 14 can obtain a moving image showing front views and information (depth maps) about the three-dimensional coordinates of each position appearing in the frame images constituting the moving image” where paragraph 0041 describes the item as the trajectory of the hand position); 
generating, based at least in part on the three-dimensional data describing the one or more three-dimensional motions, two-dimensional data at least partially describing at least one motion of the one or more three-dimensional motions (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6); and 
identifying, by the one or more computing devices and based at least in part on the two-dimensional data (based on the character recognizer described in paragraph 0056), the three-dimensional-human-gesture input (paragraph 0041 recites “The main unit 16 is configured to recognize a sequence of the three-dimensional position coordinates of the user U's dominant hand”), wherein identifying the three-dimensional-human-gesture input comprises: 
identifying, based at least in part on the two-dimensional data (paragraph 0056 recites “the character recognizer 32 then subtracts, from the projected position coordinates at each time, the projected position coordinates obtained just before the time, and thus obtains vector data indicating a moving direction of the position of the writing body part with which the user U writes characters”) and one or more two-dimensional-movement-recognition models (paragraph 0058 recites “the character template storage unit 40 stores data of the templates schematically shown in FIG. 9 for all characters”), a two-dimensional movement (paragraph 0061 describes the movement and recognition of the movement); and 
identifying, based at least in part on the two-dimensional movement, the three- dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement).  
Although necessary for use in Hagiwara et al., Hagiwara et al. does not specifically teach generating by one or more inertial measurement sensors of the first computing device the data or transmitting the two-dimensional data from the first computing device to one or more computing devices remote from the object. Mao et al. teaches generating by one or more inertial measurement sensors of the first computing device the data (paragraph 0093 details how the processor 601 uses the signals from sensor 632 to capture location and/or orientation of the user and paragraph 0038 describes how motions or three-dimensional movements are detected by the inertial sensors where the tracking sensor is described as an inertial sensor, such as an accelerometer or gyroscope) and transmitting the two-dimensional data from the first computing device to one or more computing devices remote from the object (paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7 to communicate information between them where paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. Applicant contends that the application is allowable as the current amendments have not been addressed. The examiner disagrees. These features were not previously recited and have now been appropriately rejected in view of Mao et al. Mao et al. teaches generating data by one or more inertial measurement sensors (paragraph 0093 details how the processor 601 uses the signals from sensor 632 to capture location and/or orientation of the user and paragraph 0038 describes how motions or three-dimensional movements are detected by the inertial sensors where the tracking sensor is described as an inertial sensor, such as an accelerometer or gyroscope) and transmitting the two-dimensional data to one or more computing devices remote from the object (paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7 to communicate information between them where paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements). 
Applicant contends that the application is allowable as Mao et al. does not teach the claimed limitations of the generation of three-dimensional data and two-dimensional data. The examiner disagrees. Hagiwara et al. was relied upon to teach these features, as discussed above. It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627